            Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN WILLIAMS,                                     *   CIVIL ACTION-LAW
                                                   *
       Plaintiff,                                  *   Case No.:
                                                   *
       v.                                          *
                                                   *
PENNSYLVANIA DEPARTMENT OF                         *   ELECTRONICALLY FILED
CORRECTIONS, QUEHANNA BOOT                         *
CAMP, STEVE GODFREY, SIP                           *
PROGRAM ADMINISTRATOR TERRI                        *
SOMERS, DEBORAH CUTSHALL,                          *
HEARING EXAMINER NUNEZ,                            *   JURY TRIAL DEMANDED
CORRECT CARE SOLUTIONS, LLC                        *
     Defendants.                                   *   Counsel for Plaintiff
                                                       Louis J. Kroeck IV, ESQ
                                                       Attorney ID #210045
                                                       Lou@Ljk-law.com



       AND NOW COMES, Plaintiff, John Williams, by and through the undersigned counsel

and brings the following civil complaint and avers as follows:


       1.       This case is brought pursuant to section 1983 of the Civil Rights Act § 42 U.S.C.

1983 for violations of the Plaintiff’s rights under the Eighth Amendment United States

Constitution and pursuant to § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a), and

Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131. Specifically, Plaintiff alleges

that the Defendants’ policies and actions relating to Plaintiff’s serious medical condition rose to

the level of deliberate indifference in violation of the Eighth Amendment’s prohibition against

cruel and unusual punishment and violated the Due Process Clause of Fourteenth Amendment of

the United States Constitution.
              Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 2 of 12




                                        JURISDICTION AND VENUE

         2.        This Court has jurisdiction under 28 U.S.C. 1331 over the constitutional claims

contained in this Complaint as well as the claims arising under 42 U.S.C. 1983 and 42 U.S.C. §

12131.

         3.        Venue is proper as Plaintiff resides in the Western District and the Defendants all

have offices and/or agents within the Western District.

         Parties

         4.        The Pennsylvania Department of Corrections was charged with the custody and

care of Plaintiff and is responsible for the appointment, employment and oversight of facility

staff and facility operations generally. The Department of Corrections has administrative offices

located at 1920 Technology Parkway, Mechanicsburg, PA 17050.

         5.        Quehanna Boot Camp is a facility run by the Pennsylvania Department of

Corrections located at 4395 Quehanna Highway, Karthaus, PA 16845. Plaintiff was an inmate at

Quehanna Boot Camp at the times stated herein.

         6.        Defendant Steve Godfrey was at all times relevant the a drug and alcohol

supervisor at Quehanna Boot Camp charged with the custody and care of Plaintiff and is

responsible for the oversight of facility staff and facility operations generally. At all times

relevant hereto, Supervisor Godfrey acted under the color of State law. He is sued in his

individual as well as his official capacity for the acts and omissions described herein.

         7.        Terri Somers is the SIP program administrator charged with the custody and care

of Plaintiff and is responsible for the oversight of facility staff and facility operations generally.

At all times relevant hereto, Administrator Somers acted under the color of State law. She is sued
            Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 3 of 12




in her individual as well as her official capacity for the acts and omissions described herein.

       8.       Defendant Deborah Cutshall was at all times relevant employed by Quehanna

Boot Camp and was responsible for the medical care of Plaintiff as well as his enrollment in the

SIP program. Defendant Cutshall is responsible for the medical care of all inmates and general

facility operations and acted under the color of State law. She is hereby sued in her individual as

well as her official capacity.

       9.       Hearing Examiner Nunez was at all times relevant an employee of the

Department of Corrections and was responsible for providing Plaintiff with due process of law

and a reasonable hearing. He is sued in his individual capacity as well as his official capacity.

       10.      Correct Care Solutions, LLC is responsible for the medical care and well being of

inmates at Quehanna Boot Camp. Correct Care Solutions, LLC is responsible for the supervision,

behavior and discipline of their employees at Quehanna Boot Camp and acted under color of

State Law.



FACTS



   11. Plaintiff was previously incarcerated at the Allegheny County Jail in January of 2016, he

       was then transferred to a number of different state facilities including Western Penn,

       Camp Hill, Quehanna Boot Camp two separate times, two different Renewal Inpatient

       Care centers, Riverside Community Correction Center, Penn Pavilion, Community

       Correction Center Sharon, SCI Greene and SCI Houtzdale. Plaintiff was released from

       incarceration in July of 2018.

   12. Plaintiff was enrolled in the State Intermediate Punishment program known as SIP. The
      Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 4 of 12




   program is intended to rehabilitate non-violent individuals such as Plaintiff who are in

   need of assistance with drug and alcohol rehabilitation.

13. Plaintiff previously had a gastric bypass surgery and as a result of that surgery plaintiff

   had a serious medical condition requiring medical accommodation. Plaintiff also had

   other medical issues while incarcerated including high blood pressure, gout, knee and

   back issues, allergies and scabies.

14. Plaintiff is an individual with a disability within the meaning of the Rehabilitation Act of

   1973 and the Americans with Disabilities Act.

15. At all times relevant herein the Defendants were aware of Plaintiff’s disability.

16. Plaintiff provided the Defendants with a copy of doctors notes stating that he required

   extra time to finish meals and that he had certain dietary restrictions as a result of his

   disability.

17. Plaintiff’s condition required that he eat several small meals throughout the day which

   meant that Plaintiff relied heavily on supplementing his nutrition with items from

   commissary.

18. Towards the end of Plaintiff’s sentence through the SIP program he was sent back to

   Quehanna Boot Camp despite notifying state officials that Quehanna was not an

   appropriate facility for someone with Plaintiff’s medical condition.

19. Quehanna Boot Camp has a strict dining policy that requires inmates to eat their meals

   within an extremely short time period.

20. Plaintiff was not provided with commissary access during his incarceration at Quehanna

   Boot Camp.

21. Plaintiff was unable to eat within the time period provided at Quehanna and he was not
      Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 5 of 12




   able to supplement his diet with items from comissary.

22. Nurse Smith, who was aware of Plaintiff’s condition stated to him upon admission to

   Quehanna, “you should not be here.”

23. As a result of his inability to obtain proper nutrition at Quehanna, plaintiff filed numerous

   complaints, grievances and medical requests.

24. He made daily requests for medical attention as he was in extreme agony from lack of

   nutrition.

25. As a retaliatory measure for his requests Plaintiff was expelled from Quehanna and

   subsequently expelled from the SIP program at the hands of Hearing Examiner Nunez

   and the other named Defendants.

26. The Defendants failed to enact and/or follow proper procedures in expelling Plaintiff

   from the SIP program.

27. Further, Plaintiff was denied representation during his expulsion from the SIP program as

   well as due process.

28. Plaintiff was just weeks away from completion of the SIP program and release from

   incarceration when he was expelled from Quehanna.

29. As a result of his retaliatory expulsion from the program Plaintiff was re-sentenced and

   incarcerated at SCI Houtzdale.

30. At SCI Houtzdale Plaintiff was subjected to traumatizing conditions that violated the

   spirit of the Prison Rape Elimination Act codified at 42 USC 147.

31. Plaintiff spent nearly an additional year in incarceration due to the failure of Quehanna to

   accommodate his condition and the failure of the Defendants to place him in a proper

   treatment program.
     Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 6 of 12




32. Among the primary purposes of the Americans with Disabilities Act is to provide

   individuals with reasonable medical accommodation and access to early release programs

   such as SIP and other prison programs.

33. The defendants systematically, knowingly, and intentionally discriminated against

   Plaintiff and others like him by failing to provide him with reasonable medical

   accommodation for his disability.

34. Correct Care Solutions and other individuals at Quehanna Boot Camp intentionally

   denied Plaintiff reasonable medical accommodation and acted with deliberate

   indifference towards his well being.

35. The actions described above discriminated against Plaintiff on the basis of his disability

   and also exposed him to unreasonable exposure to harms such as failing to treat him for

   scabies and failing to provide him with dental care while incarcerated.

36. Plaintiff was harmed by the Defendants discrimination and failure to make its services,

   programs, and activities available to him on nondiscriminatory terms and by failing to

   enact policies and procedures to accommodate Plaintiff.

37. Despite numerous requests to representatives of Correct Care Solutions and others at

   Quehanna, Plaintiff was repeatedly denied medical treatment accommodation and access

   to state programs.

38. Defendants knew that denying such accommodation would unreasonably expose Plaintiff

   to potential danger and could cause Plaintiff serious physical harm.

39. Defendant Correct Care Solutions also ignored Plaintiff's medical grievances and

   requests and failed to ensure that proper medical care and accommodation was provided

   by their agents and/or failed to insure that proper procedures and policies were enacted or
      Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 7 of 12




   enforced.

40. As a result of the above conditions and treatment and as a direct and proximate result of

   the behavior of the Defendants, Plaintiff has suffered the following injuries:

       a. Plaintiff endured great pain and suffering and was rendered severely

           malnourished, physically ill and emotionally distressed.

       b. Plaintiff suffered emotional injury, PTSD and psychological trauma for which he

           currently receives treatment.

       c. Plaintiff was forced to spend nearly an entire year incarcerated beyond what was

           required through the SIP program and as a result he missed his mother's funeral

           and sustained lost earnings and a loss in earning capacity.

       d. His general strength and vitality have been impaired.

       e. He has been and may in the future be unable to enjoy the various pleasures of life.

       f. He has been required and may continue in the future to treat with various medical

           providers, physicians and mental health specialists.




                     COUNT I – Deliberate Indifference to Medical Needs

41. Plaintiff hereby incorporates the above paragraphs as if fully set forth herein.

42. At all times relevant herein the Defendants were responsible for the medical care of

   inmates in their custody such as Plaintiff.

43. Defendants have acted with deliberate indifference to Plaintiff’s health and safety by

   denying him access to medical treatment and basic nutrition and by failing to adopt

   proper policies and procedures thereby creating a substantial risk of serious harm or

   injury and also subjecting Plaintiff to the specific harms enumerated above.
      Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 8 of 12




44. Further, Defendants failed to keep adequate medical records and failed to ensure that

    individuals such as Plaintiff were provided with adequate medical care.

45. Defendants have further acted with deliberate indifference by subjecting Plaintiff to the

    retaliatory measures described above that were inflicted upon him due to his disability

    and his requests for treatment.

46. As a direct, proximate and factual result of the conduct of the Defendants, Plaintiff

    suffered the harms enumerated above.



          COUNT II - - Violations of Section 504 of the Rehabilitation Act of 1973

47. Plaintiff hereby incorporates the above paragraphs as if fully set forth herein.

48. Section 504 of the Rehabilitation Act of 1973 prohibits discrimination on the basis of

    disability by recipients of federal financial assistance such as the Defendants.

49. Plaintiff is an individual with a disability within the meaning of the Act.

50. Defendants discriminated against Plaintiff on the basis of disability in violation of 29 U.S.C.

    § 794 and by implementing policies and procedures as more fully described above.

51. Such discrimination includes but is not limited to failure to provide access to aid and

    services.

52. Plaintiff was qualified to participate in the services, programs, activities, and receive benefits

    provided to prisoners at the State’s detention facilities within the meaning of the

    Rehabilitation Act of 1973.33.

53. The Defendants denied Plaintiff access to programs, benefits, and services provided to other

    inmates at State detention facilities solely on the basis of his disability, thereby violating the

    Rehabilitation Act of 1973.

54. Despite the clear provisions of the Rehabilitation Act of 1973, their knowledge of the
      Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 9 of 12




    deficiencies of their policies and practices, their knowledge of Plaintiff’s need for

    accommodation, the Defendants persisted in imposing conditions and practices that

    discriminated against Plaintiff and other similarly situated persons.

55. As a direct and proximate result of the acts, omissions, and violations of the Defendants,

    Plaintiff has suffered the damages and injuries enumerated above, including but not limited to

    pain and suffering, inconvenience, emotional distress, and impairment of quality of life.



                 COUNT III - Violation of the Americans with Disabilities Act

56. Plaintiff hereby incorporates the above paragraphs as if fully set forth herein.

57. Title II of the ADA prohibits discrimination on the basis of disability by public entities such

    as the Defendants.

58. Plaintiff is an individual with a disability within the meaning of the ADA.

59. Defendants discriminated against Plaintiff on the basis of disability in violation of the ADA

    and by implementing policies and procedures as more fully described above.

60. Such discrimination includes but is not limited to failure to provide access to aid and

    services.

61. Plaintiff was qualified to participate in the services, programs, activities, and receive benefits

    provided to prisoners at the State’s detention facilities within the meaning of the ADA.

62. The Defendants denied Plaintiff access to programs, benefits, and services provided to other

    inmates at State detention facilities solely on the basis of his disability, thereby violating the

    ADA.

63. Despite the clear provisions of the ADA, their knowledge of the deficiencies of their policies

    and practices, their knowledge of Plaintiff’s need for accommodation, the Defendants

    persisted in imposing conditions and practices that discriminated against Plaintiff and other
        Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 10 of 12




       similarly situated persons.

   64. As a direct and proximate result of the acts, omissions, and violations of the Defendants,

       Plaintiff has suffered the damages and injuries enumerated above, including but not limited to

       pain and suffering, inconvenience, emotional distress, and impairment of quality of life.




COUNT IV - Violation of Due Process Fourteenth Amendment United States Constitution

   65. Plaintiff hereby incorporates the above paragraphs as if fully set forth herein.

   66. The Defendants including Hearing Examiner Nunez violated Plaintiff’s constitutional rights

       by failing to provide Plaintiff with an adequate process for expulsion from the SIP program

       and/or by failing to enact policies or procedures for the provision of such a process.

   67. In particular, the Defendants violated Plaintiff’s right to due process in the following manner:

       a. Failing to give Plaintiff the opportunity to meet with or be represented by counsel;

       b. Failing to allow Plaintiff to question his accusers;

       c. Failing to give Plaintiff proper time and resources to assess the charges levied against him.

       d. Failing to give Plaintiff notice of how the process worked;

       e. Failing to give Plaintiff a right to appeal the outcome of the process;

       f. Failing to enact procedural safeguards.

   68. The Defendants actions constitute a pattern or practice of failing to provide individuals such

       as Plaintiff with due process under the United States Constitution.

   69. The policies, practices and procedures of the Defendants in expelling individuals such as

       Plaintiff from the SIP program and forcing them into incarceration are void for vagueness.

   70. The policies, practices and procedures of the Defendants in expelling individuals such as

       Plaintiff from the SIP program fail to provide adequate notice of the severe penalties at stake
       Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 11 of 12




     and are procedurally deficient.

  71. Further, the Defendants failed to even follow their own procedures for misconducts/ rule

     violations despite the deficiencies in those procedures.

  72. As a direct and proximate result of the acts, omissions, and violations of the Defendants,

     Plaintiff has suffered the damages and injuries enumerated above, including but not limited to

     pain and suffering, inconvenience, emotional distress, and impairment of quality of life.




PRAYER FOR RELIEF



  WHEREFORE, Plaintiff, prays for:

     Declaratory judgment that Defendants violated Mr. Williams’ constitutional, civil
        and statutory rights;

     An award of appropriate compensatory and punitive damages against each
       Defendant in favor of Mr. Williams;

     Awards of attorney’s fees, costs, and litigation expenses associated with the
       prosecution of this action;

     For such other and further relief as the Court may deem proper.




                                                     Respectfully submitted,

                                                     s/Louis J. Kroeck
                                                     Attorney for Plaintiff
        Case 2:19-cv-00734-CRE Document 1 Filed 06/20/19 Page 12 of 12




                              CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a copy of the within COMPLAINT was

filed through the ecf Electronic Case Filing System on this 20 th day of June 2019.




                                                Respectfully submitted,


                                                s/Louis J. Kroeck
